Electronically Filed
                                                                   Supreme Court
                                                                   SCWC-30061
                                                                   26-AUG-2011
                                                                   03:37 PM



                                  NO. SCWC-30061

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee

                                         vs.

               SUSAN SOLOMON, Petitioner/Defendant-Appellant


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CASE NO. 1P108-13944)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Acoba, J., for the court1)

               The Application for Writ of Certiorari filed on

July 17, 2011 by Petitioner/Defendant-Appellant Susan Solomon is

hereby rejected.

               DATED:   Honolulu, Hawai#i, August 26, 2011.

                                          FOR THE COURT:

                                          /s/ Simeon R. Acoba, Jr.

                                          Associate Justice

Jon N. Ikenaga, Deputy Public
Defender, for
petitioner/defendant-appellant,
on the application.


      1
               Considered by:   Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.